DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaida et al. (U.S. Pat. No. 7,815,204 B2), hereinafter Kaida, in view of Lecourt (FR 2851540 A1).
Regarding claim 1, Kaida discloses (Fig. 1) a rack and pinion steering apparatus 1 comprising:
a housing 3;
a pinion 6 inserted into the housing 3 and configured to be rotatable (Col. 5, lines 29-32);

a support 10, 16, 22 mounted to the housing 3 (Fig. 1, via hole 2); and
a liner 24 supported by the support (Fig. 2), coming into contact with the rack (Fig. 1; Col. 5, lines 60-66).
Kaida does not disclose that the liner stores a lubricant therein.
Lecourt teaches (Fig. 1) a liner 7 for a support 4 for a rack and pinion steering system (Line 78 of Lecourt translation) that stores a lubricant (Lines 108-114 of Lecourt translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kaida by storing lubricant in the liner as disclosed by Lecourt because the lubricant reduces the friction and sliding forces between the liner and the rack (Lines 112-114 of Lecourt translation).
Regarding claim 2, Kaida, modified as above, further discloses (all references are to Kaida unless otherwise noted) that the support 10, 16, 22 comprises:
a support insert part 22 inserted into a mounting hole 2 formed in the housing 3 (Fig. 1; Col. 1, lines 50-56), and configured to support the liner 24 (Fig. 2; Col. 5, line 57 – Col. 6, line 3); and
a support fixing part 16 coupled to the housing 3 and covering the mounting hole 2 (Fig. 1; Col. 5, lines 45-52).
Regarding claim 3, Kaida, modified as above, further discloses (all references are to Kaida unless otherwise noted) that the support 10, 16, 22 further comprises an 
Regarding claim 4, Kaida, modified as above, further discloses (all references are to Kaida unless otherwise noted) that the support insert part 22 has a shape corresponding to a shape of the liner 24 (Fig. 2) and comes into surface contact with the liner 24 (Col. 6, lines 33-35).
Regarding claim 5, Kaida, modified as above, further discloses (all references are to Kaida unless otherwise noted) that the liner 24 comprises:
a liner insert part 43 (Fig. 2) inserted into the support 10, 16, 22 (Col. 6, lines 35-41); and
a liner contact part 23 (Fig. 2) extending from the liner insert part 43, coming into contact with the rack 8 (Fig. 1; Col. 5, lines 62-66), and having space 11 that stores the lubricant (Fig. 1 of Lecourt; Lines 108-114 of Lecourt translation).
Regarding claim 6, Kaida, modified as above, further discloses (all references are to Kaida unless otherwise noted) that the liner insert part 43 is inserted into a depression 37 formed in the support 22 so that the liner 24 is prevented from moving (Fig. 2 shows liner 24 can’t move in left-right direction; Col. 6, lines 36-41).
Regarding claim 7, Kaida, modified as above, further discloses that a plurality of recesses 11 are formed in the liner contact part 7 (Fig. 1 of Lecourt), the plurality of recesses 11 being configured to store lubricant (Lines 108-114 of Lecourt translation).
Regarding claim 8, the claimed phrase “the recesses are formed in the liner contact part of the liner through a pressing process” is being treated as a product by . 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of Lecourt and further in view of Pichmann et al. (DE 102012016293 A1), hereinafter Pichmann.
Regarding claim 9, Kaida, modified as above, further discloses all aspects of the current invention as described above except that the liner further comprises a liner coating layer applied to the liner contact part and configured to increase durability of the liner.
Pichmann teaches (Fig. 2) that the liner further comprises a liner coating layer 34 applied to the liner contact part (Para. [0013] of Translation) and configured to increase durability of the liner (Para. [0013] of Translation, “improves the durability and functionality of the device”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kaida and Lecourt by adding a liner coating layer on the liner as disclosed by Pichmann 
Regarding claim 10, Kaida, modified as above, further discloses that the liner coating layer 34 (Fig. 2 of Pichmann) is formed by a diamond-like carbon (DLC) coating method (Para. [0014] of Pichmann translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kaida, Lecourt and Pichmann by forming the liner coating layer by a DLC coating method as disclosed by Pichmann because the load-bearing capacity and corrosion protection behavior of the device can be improved (Para. [0014] of Pichmann translation).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach rack and pinion supports and liners of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616